Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 1 of 11 PageID: 1




Adam E. Gersh, Esquire
Flaster Greenberg PC
Commerce Center
1810 Chapel Ave. West
Cherry Hill, NJ 08002
Email: adam.gersh@flastergreenberg.com
Phone: (856) 382-2246

Dennis E. Boyle, Esquire (Pro Hac Vice Application Pending)
Blerina Jasari, Esquire (Pro Hac Vice Application Pending)
1050 Connecticut Ave, Suite 500
Washington, D.C., 20036
Email: dboyle@dennisboylelegal.com
       bjasari@dennisboylelegal.com
Phone: (202) 430-1900

Attorneys for Plaintiff Deep Water Recoveries (S) Pte Ltd.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN DIVISION
                                    IN ADMIRALTY

 DEEP WATER RECOVERIES (S) PTE
 LTD,

                                Plaintiff,
                                                 C.A. No. **
                   v.

 LOST AND ABANDONED SILVER
 BULLION located within 160 nautical miles
 southeast of the port of Salalah in Oman, in
 rem,

                                 Defendant.


       VERIFIED COMPLAINT IN ADMIRALTY IN REM AND IN PERSONAM

       COMES NOW, the Plaintiff Deep Water Recoveries (S) Pte Ltd. (“DWR”), a

Singaporean based company, hereby brings suit in rem against the Defendant, Lost and

Abandoned Silver Bullion associated with the Wrecked and Abandoned Vessel known as the S.S.
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 2 of 11 PageID: 2




JOHN BARRY, which was sunk in 1944, located within 160 nautical miles southeast of the port

of Salalah in Oman, in rem (the “J.B.”), alleging further that:

                                      Jurisdiction and Venue

        1.     This is a case of admiralty and maritime jurisdiction stating a maritime claim

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure as hereinafter more fully

appears. This Court has jurisdiction of this pursuant to 28 U.S.C. § 1333.

        2.     This action is an action in rem and quasi in rem in that an artifact from the J.B.

debris field will be filed with the Court establishing quasi in rem jurisdiction. Anything

recovered by DWR will be lodged with the Court establishing in rem jurisdiction.

        3.     Venue in this action is appropriate pursuant to 28 U.S.C. § 1390(b) and 28 U.S.C.

§ 1333.

                                        Factual Averments

        4.     The Plaintiff is Deep Water Recoveries (S) Pte Ltd., a corporation located at 108

Jalan Hang Jebat #01-21, Singapore 139529, founded and owned by Dorian F. Ball and Deirdre

Ball. Dorian F. Ball is a U.K. citizen and Deirdre Ball is a U.S. citizen.

        5.     DWR’s mission is to search for, document and potentially salvage shipwrecks.

        6.     DWR has the ability to raise investor capital and charter the necessary vessels,

retain equipment and tools, and engage skilled staff to carry out the mission of salvaging the

silver bullion on the wreck of the J.B. effectively and efficiently.

        7.     The J.B., one of 2,710 standard Liberty class merchant ships built between 1941

and 1945, sank after it was torpedoed by the German submarine U-859 in the Arabian Sea, on

August 28, 1944. It lies approximately 160 nautical miles southeast of the port of Salalah in

Oman.



                                                  2
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 3 of 11 PageID: 3




       8.      The cargo of the J.B., at the time of its sinking, primarily consisted of commercial

cargo, such as refinery construction materials and railway lines, and some war materials destined

for allied forces in the Persian Gulf.

       9.      At the time of the sinking, the J.B. was rumored to be carrying a consignment of

silver bullion, which is the subject of this salvage claim, as explained in greater detail below.

However, the U.S. government has steadfastly denied the existence of any silver bullion on the

vessel and has not asserted any claim or ownership interest over the silver bullion.

Prior Salvage of the J.B.

       10.     At the time of its sinking, the J.B. was known to be carrying a cargo of three

million American-minted Saudi silver Riyal Coins, probably as an American payment associated

with the Saudi Arabian public petroleum and natural gas company, the California-Arabian

Standard Oil Company which became the Arabian American Oil Company (“Aramco”) in

January 1944. The shipment of these coins is believed to be intended for payment to Aramco

workers who were building new oil refineries and other United States facilities.

       11.     Due to the position of the wreck of the J.B., the wreck was out of reach for all

undersea recovery methods in 1944 when it sank.

       12.     Captain Brian Shoemaker, United States Navy (Retired), and American

businessmen Hugh O’Neill, H. McGuire Riley, and Jay Fiondella, successfully bid for the

salvage rights from the U.S. Government when those rights were placed for auction in 1989. In

order to raise the money to retrieve the J.B. they formed a partnership called “The John Barry

Group”.




                                                  3
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 4 of 11 PageID: 4




        13.     The John Barry Group paid $50,010 for rights to the wreck of the J.B. and the

ship’s cargo and agreed to pay 10 percent of the value of anything that is salvaged to the U.S.

Department of Transportation Maritime Administration.

        14.     Upon information and belief, in 1990 the John Barry Group entered into an

agreement with Sheikh Ahmed Farid al-Aulaki, chairman of the Desert Line Co. in the Omani

capital, Muscat, for the sale of salvage rights to the J.B. This combined group then enlisted the

help of the French International Maritime Institute and Jean Roux in an effort to recover the

Saudi riyal coins. Mr. Roux and his team developed the technology and the technique to permit

an operation of deep-sea recovery for the wreck of the J.B.

        15.     The salvaging operation was funded by the Ocean Group, a consortium of Omani

businessmen founded by Sheikh al-Aulaki.

        16.     In November 1994, the Ocean Group partially recovered the silver coins from the

wreck of the J.B. with the use of a modified drilling ship carrying a 50-ton video-equipped grab.

        17.     The Ocean Group has since renewed its salvage rights six times, which finally

expired in 2006. Thus, the Ocean Group has abandoned any interest in the silver bullion.

        18.     Since that time, upon information and belief, Sheikh al-Aulaki has not been

involved in any salvage operations at the J.B. shipwreck site. In 2017, Sheikh al-Aulaki died and

his heirs have declined any interest in the J.B.

        19.     Plaintiff, DWR, does not seek salvage rights over the J.B., the remaining Saudi

Riyal Coins associated with the wreck or any of the other cargo or appurtenances associated with

the wreck. Rather, DWR only seeks salvage rights over the abandoned silver bullion believed to

be at, or close to, the wreck site.




                                                   4
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 5 of 11 PageID: 5




Silver Bullion believed to have been carried by the J.B.

       20.       The records associated with the J.B. demonstrate an unusual routing of the Liberty

Ship. After separating from a convoy in the Caribbean Sea, the J.B. traveled first to New York

and then to Philadelphia, the ship joined a convoy to cross the Atlantic Ocean and the

Mediterranean Sea. In the Mediterranean Sea, it separated from its convoy and proceeded

through the Suez Canal en route to ports in the Persian Gulf.

       21.       Rumors of a mysterious cargo, composed of several tons of silver bullion, began

to circulate soon after the J.B. sinking. These rumors were based routine sinking reports filed by

the survivors.

       22.       Adding to the mystery is the fact that important shipping documents associated

with the J.B. have been lost.

       23.       Since 1944, the U.S. government has steadfastly denied the existence of any silver

bullion associated with the J.B.

       24.       The prior expedition to salvage the J.B. led by Sheikh al-Aulaki, although

successful in recovering silver Riyal Coins, did not locate any silver bullion. Since the

conclusion of that expedition, expedition members have reported in the media that the silver

bullion does not exist.

       25.       Since Sheikh al-Aulaki’s and the Ocean Group’s abandonment of the wreck of the

J.B., DWR has engaged in a substantial amount of research, which would constitute a “trade

secret”, which has led it to conclude that the silver bullion, whose existence has been denied by

the U.S. government, does in fact exist.




                                                  5
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 6 of 11 PageID: 6




          26.   In 2005, DWR chartered a vessel, equipment and staff and visited the wreck of

the J.B. where it inspected the wreck and its debris field. During this visit, DWR obtained

information regarding the state of the wreck.

          27.   No other vessel or enterprise has visited the J.B. or its debris field since 2005.

DWR is the last person to visit the J.B.

          28.   DWR has the ability to raise investor capital and charter the necessary vessels,

retain equipment and tools, and engage skilled staff to carry out the mission of salvaging these

unique and valuable artifacts on the wreck of the J.B. effectively and efficiently.

          29.   In fact, Mr. Ball, the co-founder of DWR, has achieved significant fame as a

salvor in the area of deep-water recovery.

          30.   The silver bullion, as well as any other artifacts recovered pursuant to the salvage

operations conducted under the jurisdiction of this Court, will be in the actual and/or constructive

possession of this Court or its duly-appointed Substitute Custodian during the pendency of this

action.

          31.   This Court has, or will have during the pendency of this action, jurisdiction in

personam over any potential claimant or competing salvor by virtue of their contacts with this

forum, the nature of DWR’s action, the relationship of the potential claimant and/or salvor to

DWR, the forum and the cause of action and/or the principles of jurisdiction by necessity.

          32.   This Court’s exercise of jurisdiction over competing claimants and/or salvors is

necessary to prevent irreparable injury to, theft or destruction of the silver bullion; to allow DWR

to continue to pursue its ongoing salvage operation without interference; to bring the recovered

artifacts within this District; and to prevent destruction of this Court’s actual and potential

jurisdiction.



                                                  6
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 7 of 11 PageID: 7




       33.     DWR and its associates have invested substantial time, money, and effort in

researching the history of the J.B., in searching for the silver bullion, and in locating and

initiating the physical recovery of these artifacts.

       34.     DWR and its associates are actively, voluntarily and successfully engaged in the

process of reducing the silver bullion to DWR’s exclusive custody, control, possession and

dominion as well as the natural salvaging circumstance permit, and the Plaintiff has the present

ability and intention to continue to do so during the pendency of this action.

                                              COUNT I

                Possessory and Ownership Claim Pursuant to the Law of Finds

       35.     DWR incorporates by reference its allegations in Paragraphs 1 through 34 as if

same were fully set forth herein.

       36.     DWR is the rightful salvor in possession of the silver bullion and has taken such

actions as are necessary to constitute dominion and control of the abandoned shipwreck.

       37.     As there is no extant owner of the Defendant silver bullion, pursuant to the

maritime law of finds, DWR is entitled to the exclusive title, ownership and possession of the

silver bullion that it and its associates shall salvage pursuant to this action and under the

protection of this Court.

                                             COUNT II

                                       Salvage Award Claim

       38.     DWR incorporates by reference its allegations in Paragraphs 1 through 34 as if

same were fully set forth herein.




                                                   7
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 8 of 11 PageID: 8




       39.     The Defendant silver bullion is subject to marine peril and is in an utterly helpless

condition from which they could not be rescued without the voluntary and successful services of

DWR and its associates.

       40.     DWR is under no legal obligation or official duty to render salvage services to the

J.B. or any cargo associated with the J.B.

       41.     DWR’s services have been and will continue to be successful in rescuing and/or

helping to rescue the silver bullion in order to return the silver bullion to the stream of commerce

from which they were lost.

       42.     DWR, by virtue of such services so performed, the private risk capital expended

and the time spent and danger incurred in finding and salvaging the silver bullion, is entitled to a

liberal, meet and competent salvage award for such services.

                                             COUNT III

                            Salvage Operations and Injunctive Claim

       43.     DWR incorporates by reference its allegations in Paragraphs 1 through 39 as if

same were fully set forth herein.

       44.     The rights and efforts of DWR, the economic value and integrity of the artifacts

sought, the successful recovery of lost and abandoned property at sea, and the safety of life and

limb mandate that DWR be protected by the Court in maintaining exclusive dominion and

control of his salvage activities with respect to the lost and abandoned silver bullion without the

interference by third parties.

       45.     Allowing interference with DWR’s ongoing operations would substantially and

irreparably injure DWR, would be inequitable, would be harmful to the public good, would




                                                 8
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 9 of 11 PageID: 9




constitute a significant hazard to safe and successful salvage operations, and would be contrary

to a balancing of the repetitive interests of the parties and the comparative hardships borne.

       WHEREFORE, the Plaintiff respectfully requests that this Honorable Court:

       (1)     Declare Deep Water Recoveries the true, sole and exclusive owner of any silver

bullion salvaged from the J.B. by it, its agents and associates; and

       (2)     In the alternative, award Deep Water Recoveries a liberal salvage award in specie,

with the amount and/or composition of such award as may be determined by this Court pursuant

to the law of salvage; and

       (3)     Declare Deep Water Recoveries as entitled to the sole and exclusive right to

continue its ongoing recovery operations and to salvage, preserve and transact with any artifacts

recovered without interference by any third parties, and that any and all such interference be

temporarily and permanently enjoined; and

       (4)     That process in rem and/or quasi in rem and a Warrant of Arrest may issue in due

form of law, in accordance with the practice of this Honorable Court in causes of admiralty and

maritime jurisdiction against the aforesaid shipwreck and/or salvage from the Defendant vessel

with notice to all persons claiming an interest in the Plaintiff’s ongoing salvage operations to

appear and answer this Complaint to show cause as to why the silver bullion salvaged by the

Plaintiff and its associates should not be:

               a. Delivered to Deep Water Recoveries as having full ownership, title and right

                   to possession thereof, or

               b. Alternatively, sold or appropriately disposed of in satisfaction of any

                   judgment in favor of Deep Water Recoveries for a salvage award; and




                                                 9
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 10 of 11 PageID: 10




             c. That Deep Water Recoveries may have such other and further relief as the

                justice of this cause may require.

Dated: May 28, 2021                        Respectfully submitted,




                                           Adam E. Gersh, Esquire
                                           Flaster Greenberg PC
                                           Commerce Center
                                           1810 Chapel Ave. West
                                           Cherry Hill, NJ 08002
                                           Email: adam.gersh@flastergreenberg.com
                                           Phone: (856) 382-2246


                                           Dennis E, Boyle, Esquire (Pro Hac Vice
                                           Application Pending)
                                           Blerina Jasari, Esquire (Pro Hac Vice
                                           Application Pending)
                                           1050 Connecticut Ave, Suite 500
                                           Washington, D.C., 20036
                                           Email: dboyle@dennisboylelegal.com
                                                  bjasari@dennisboylelegal.com
                                           Phone: (202) 430-1900

                                           Counsel for Plaintiff




                                             10
Case 1:21-cv-11949-JHR-KMW Document 1 Filed 05/28/21 Page 11 of 11 PageID: 11




                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that to the best of my knowledge, the matter in controversy is not the subject of

any other action pending in any court, or of any pending arbitration or administrative proceeding.

Executed on May 28, 2021




                                             Adam E. Gersh, Esquire
